NOT RECOMMENDED FOR PUBLICATION
                                        File Name: 08a0572n.06
                                       Filed: September 23, 2008

                                                      No. 07-3997

                                   UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT


MARK C. SHAW,                                          )
                                                       )
        Plaintiff-Appellee,                            )
                                                       )
v.                                                     )   ON APPEAL FROM THE UNITED STATES
                                                       )   DISTRICT COURT FOR THE SOUTHERN
RICHARD C. PFEIFFER, JR. et al.,                       )   DISTRICT OF OHIO
                                                       )
        Defendants-Appellants.                         )   OPINION
                                                       )
                                                       )



        Before: DAUGHTREY and GILMAN, Circuit Judges; and MILLS, District Judge.*

        RONALD LEE GILMAN, Circuit Judge. Mark C. Shaw was fired from his position as a

Criminalist for the City of Columbus Division of Police and prosecuted for dereliction of duty. After

the criminal charges against him were dismissed, he sued the City pursuant to 42 U.S.C. § 1983 by

naming two city employees in their official capacities only. The City filed a motion for summary

judgment after the deadline for completion of discovery had passed. Shaw then moved for leave to file

an amended complaint that named the defendants in their individual capacities. The district court denied

Shaw’s motion for leave to amend and granted summary judgment in favor of the City.




          *
              The Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting by
 designation .
 No. 07-3997
 Shaw v. Pfeiffer

       This court’s decision in Lovelace v. O’Hara, 985 F.2d 847 (6th Cir. 1993), controls the

disposition of Shaw’s motion for leave to amend. Because the statute of limitations on § 1983 claims

had already passed before Shaw attempted to name the defendants in their individual capacities, the

amendment would have been permissible only if it “related back” to the date of the original complaint.

See Fed. R. Civ. P. 15(c). The amendment did not relate back because the original complaint expressly

named the defendants in their official capacities only, and therefore did not place them on notice of

possible individual liability. See Lovelace, 985 F.2d at 850 (denying leave to amend under virtually

identical circumstances).

       Turning now to the City’s summary-judgment motion, Shaw was required to identify a policy

of the City that allegedly violated his constitutional rights and to connect that policy with the injury

suffered in order to state a cause of action. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978);

Ford v. County of Grand Traverse, 535 F.3d 483, 495 (6th Cir. 2008). Shaw never identified any such

policy, nor conducted any discovery on that or any other issue. His attempted amendment following the

defendants’ motion for summary judgment simply asserted that an offending policy existed, without

further explanation. The district court accordingly granted summary judgment in favor of the

defendants.

       After carefully considering the record on appeal, the briefs of the parties, and the applicable law,

we agree with the district court’s denial of Shaw’s motion for leave to amend and its grant of summary

judgment in favor of the City of Columbus. Because the reasoning that supports the judgment for the

City has been clearly articulated by the district court in a thorough and comprehensive opinion, the

issuance of a detailed appellate opinion would be unduly duplicative. The judgment rendered by the

                                                  -2-
 No. 07-3997
 Shaw v. Pfeiffer

Honorable George C. Smith, District Judge of the United States District Court for the Southern District

of Ohio, is accordingly affirmed on the basis of the reasoning detailed in his Opinion and Order filed

on September 7, 2006.




                                                 -3-